ORDER
The Disciplinary Review' Board having filed with the Court its decision in DRB 04-043, concluding that MICHAEL L. BLOCK of BURLINGTON, who was admitted to the bar of this State in 1990, should be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), and RPC 1.4 (failure to communicate with client), and good cause appearing;
It is ORDERED that MICHAEL L. BLOCK is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.